Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This Office Action is a response to Applicant’s Response to Election/Restriction filed September 28, 2022.
Claims 1, 3, 4, 5, 51, 52, 98 and 128 have been amended.  Claims 6 and 210-215 have been canceled.  New claims 216-220 are acknowledged.
Claims 1, 3-5, 13, 16, 17, 20, 27, 43-45, 47, 48, 50-52, 54, 55, 64, 66, 75, 83, 84, 98, 99, 105, 128 and 216-220 are pending in the present application.

Election/Restrictions
Applicant’s election without traverse of Group I and species (SEQ ID NOs: 9 and 93) in the reply filed on September 28, 2022 is acknowledged.
NOTE: claims directed to non-elected invention (claims 6 and 210-215) were cancelled in the amendment filed on September 28, 2022 and the restriction remains between the two groups.
The requirement for election is still deemed proper and is made FINAL.
Accordingly, claims 1, 3-5, 13, 16, 17, 20, 27, 43-45, 47, 48, 50-52, 54, 55, 64, 66, 75, 83, 84, 98, 99, 105, 128 and 216-220 have been examined on the merits as detailed below:

Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed September 28, 2022 is acknowledged.  It is noted that an English Translation has not been provided for Cite No. 1, JP 2016515401.  The Examiner has lined-through this reference to indicate that it has not been considered on the merits.  Accordingly, the Examiner has considered the information disclosure statement and a signed copy is enclosed herewith.  
Applicant’s IDS filed December 23, 2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.
Applicant’s IDS filed February 2, 2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.

Drawings
The Drawings filed on March 24, 2020 are acknowledged and have been accepted by the Examiner.  

Nucleotide Sequence Disclosures
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. §1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 C.F.R. §1.821-1.825 for the reason(s) set forth below:  
The computer readable form (CRF) of the sequence listing discloses SEQ ID NOs: 125-200 as having the following sequence: “000”.  Table 1 of the Specification discloses sequences for SEQ ID NOs: 1-124 and SEQ ID NOs: 201-278, however, as it relates to SEQ ID NOs: 125 to 200, no actual sequence is listed, but instead “Not Used” is disclosed.  
The Examiner cannot find any actual sequences for SEQ ID NOs: 125-200, therefore, these sequences do not comply with the requirements of 37 C.F.R. §1.821-1.825.    
Applicant is urged to carefully review the application to ensure that it fully complies with the sequence rules.  Applicants must comply with the requirements of 37 C.F.R. §1.821-1.825 in order for any response to this action to be considered fully responsive.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44, 51, 84, 98 and 105 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 44 recites the use of a sequence comprising a nucleotide sequence of SEQ ID NO: 126.  Claim 51 recites the use of a sequence comprising a nucleotide sequence of SEQ ID NO: 125.  
As noted above, the CRF of the sequence listing discloses SEQ ID NOs: 125 and 126 as having the following sequence: “000”.   This sequence is not defined by the claims, the specification does not provide a clear definition for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Without a clear definition, one in the art would be required to make assumptions of the metes and bounds of the claim based on their opinion of what “000” would mean in the context of the instant claim. 
Because claims 44 and 51 are indefinite since the metes and bounds of “000” cannot be determined and therefore the claims have not been further treated on the merits by the Examiner.  
The term, “optionally” in claims 84, 98 and 105 renders the claims indefinite because it is unclear whether parts following the term, “optionally” are actually a part of the claims.  The term, “optionally” is ambiguous and confusing since the alternatives covered by the claims are not clear.  See MPEP 2173.05(h) for further explanation.   



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 3-5, 13, 16, 17, 20, 27, 43, 45, 47, 48, 50, 52, 54, 55, 64, 66, 75, 83, 84, 98, 99, 105, 128 and 216-220 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20190136231 A1 to Morrissey et al. (hereinafter, “Morrissey”).
Morrissey is relevant and relied upon in its entirety.  Morrissey teach a method of inducing a double-stranded break within the TTR gene or modifying the TTR gene; a method of treating amyloidosis associated with TTR; a method of reducing TTR serum concentration; and a method for reducing the accumulation of amyloids or amyloid fibrils comprising TTR; the methods comprising delivering a composition to a cell or to a subject in need thereof, the composition comprising a guide RNA comprising a guide sequence comprising SEQ ID NO:9 of the present invention.  See Morrissey at paragraphs [0185], [0186] and [0206], for example.  Also see Table 14 of Morrissey, Guide Name cr704 which comprises SEQ ID NO:9 of the instant invention. 
Morrissey teach the compositions of their invention results in editing of the TTR gene and the percent editing is calculated using the T7E1 assay.  See paragraph [0198].  
Morrissey teach that the compositions of their invention are a single guide RNA or a dual guide RNA which further comprise a second guide sequence, wherein the first guide sequence is complementary to a first target sequence in the positive strand of the TTR gene, and wherein the second guide sequence is complementary to a second target sequence in the negative strand of the TTR gene.  See paragraphs [0081] and [0082], for example. 
Morrissey teach that the compositions of their invention comprising binding agents such as the CRISPR/Cas9 system to substantially reduce or knockout expression of the TTR gene.  See paragraph [0086], for example. 
Morrissey teach that the compositions of their invention affect amyloid deposits in the heart, and autonomic and peripheral nerves.  See paragraph [0186].  Further regarding those claims that recite that the composition reduces amyloid deposition in a specific tissue, Applicant is reminded that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   
Morrissey teach that the compositions of their invention are pharmaceutical formulations and further comprise a pharmaceutically acceptable carrier.  See paragraphs [0163] and [0181].  
Regarding those claims that recite particular nucleotide modifications, such is a matter of design choice and rely on the well-known prior art teachings of Morrissey to arrive at a particular modification pattern.  That is, one of ordinary skill in the art could determine by routine experimentation the types and patterns of modified and unmodified nucleosides to incorporate into oligonucleotide compounds to confer a desired property or optimization for a specific utility.  Furthermore, Morrissey teach the compositions of their invention comprise 2′-O-methyl modifications and phosphorothioate linkages as represented in compounds sg396 and sg282 and lipid nanoparticle (LNP) formulations.  See Morrissey reference throughout.      
Regarding those claims that recite particular dosing times, Applicant is reminded that it is held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233.     
Regarding SEQ ID: 93 of the present invention, Morrissey teach this particular sequence and modification pattern.  See Table 14 of Morrissey, Guide Name cr704 (sequence) and sg282 (modification pattern), for example.  Furthermore, regarding particular nucleotide modifications, such is a matter of design choice and rely on the well-known prior art teachings of Morrissey to arrive at a particular modification pattern.  That is, one of ordinary skill in the art could determine by routine experimentation the types and patterns of modified and unmodified nucleosides to incorporate into oligonucleotide compounds to confer a desired property or optimization for a specific utility.    
Before the effective filing date of the claimed invention, methods for TTR gene editing and treating amyloidosis using a guide RNA comprising SEQ ID NO:9 of the present invention was known in the prior art as taught and suggested by Morrissey. 
One of ordinary skill in the art would have been motivated  and expected reasonable success to chemically modify the guide RNA comprising SEQ ID NO:9 of the present invention as taught and suggested by Morrissey for stability and potency purposes.  One of ordinary skill in the art would have been motivated and expected reasonable success to modify the guide RNA comprising SEQ ID NO:9 of the present invention with lipid nanoparticles for efficient delivery in vitro and in vivo as taught and suggested by Morrissey.
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art before the effective filing date of the claimed invention.


Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635